Citation Nr: 1722146	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-02 664A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for neurological disorders of the upper and lower extremities secondary to anterior fusion at C5-6 with residual hematoma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1969 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran failed to appear for a requested a Board hearing scheduled in February 2013.  He did not provide a reason for his absence and the hearing request is therefore considered withdrawn.  See 38 C F R § 20 704(d) (2016).

This issue was before the Board in December 2014, at which time it was remanded for additional evidentiary development.  The case has now returned to the Board for further appellate action.  The Board notes that, while the Veteran was previously represented by Paralyzed Veterans of America, Inc., in December 2014, he changed his representative to Disabled American Veterans.  See VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, dated January 6, 2015.  The Board recognizes the change in representation.  See 38 C.F.R. § 14.631 (f)(1) (2016).  


FINDINGS OF FACT

1.  The Veteran incurred the additional disability of residual myelopathy of the upper and lower extremities as a result of an anterior cervical discectomy and fusion performed by VA.

2.  The Veteran's residual myelopathy of the upper and lower extremities was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, and are not the result of an event that was not reasonably foreseeable.

CONCLUSION OF LAW

The criteria for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residual myelopathy of the upper and lower extremities, status post left knee arthroplasty, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated March 11, 2008.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service VA and private medical records as well as Social Security Administration (SSA) records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  VA medical opinions were obtained in May 2009 and April 2015.  Together these examination reports are thorough and adequate, and thus are sufficient to base a decision.  The Veteran has not alleged any prejudice caused by a deficiency in the most recent examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  The appeal will be based on the evidence of record.  

Law and Analysis

The Veteran asserts that he incurred additional disability, neurological deficits of the extremities, as a result of surgical procedures performed at the Shreveport VA Medical Center in June 2007, and should be compensated under 38 U.S.C.A. § 1151.  Through his representative he argues that following the cervical spine surgeries at issue, VA failed to follow VHA Directive 1176(4) (d) (1), which provides that a Veteran with spinal cord injury/disability (SCl/D) admitted to a VA medical facility is to be offered transfer to an SCl/D Center within 72 hours for acute medical and/or surgical conditions and non self-limiting conditions. 

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability . . . were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151; Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013). 

In determining whether there is evidence of additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a appellant received care or treatment and that the appellant has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c)(2). 

Carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in VA hospital care or medical or surgical treatment is established when such care or treatment caused the veteran's additional disability and VA either "failed to exercise the degree of care that would be expected of a reasonable health care provider" or furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1)(i),(ii). 

Alternatively, to establish that the proximate cause of a disability was an event not reasonably foreseeable, the evidence must demonstrate that a reasonable health care provider could not have foreseen the event.  38 C.F.R. § 3.361(d)(2).  The event does not have to be "completely unforeseeable or unimaginable" but it must "be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided."  38 C.F.R. § 3.361 (d)(2); see Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013).

As an initial matter, the Board finds that the evidence of record confirms that the Veteran did sustain additional disability as a result of the surgeries performed at the Shreveport VAMC in June 2007.  Specifically, a VA examiner in April 2015, noted that the Veteran developed residual myelopathy secondary to an epidural hematoma, a complication from the anterior cervical discectomy and fusion procedure.  See also VA Spine Exam, dated May 19, 2009.  Thus, the remaining question is whether such additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing his surgical treatment, or whether such was the result of an event not reasonably foreseeable.  Upon review of the evidence, the Board finds that the preponderance of the evidence is against the claim. 

The record shows that the Veteran was seen on June 1, 2007 with complaints of left shoulder pain, numbness, and tingling in the 4th and 5th fingers of the left hand.  He also reported an inability to hold anything at times, and difficulty with walking and stumbling.  MRI findings revealed spinal stenosis at the C5-6 disc space due to a disc protrusion, which was compressing the spinal cord.  The Veteran underwent an anterior cervical decompression and fusion to remove the disc and pressure off his spinal cord.  The treatment reports also include consent forms signed by the Veteran explaining the procedure and detailed the known risks of this procedure, which include inadequate decompression of the spinal cord or nerve roots; neurologic injury (paralysis) due to spinal cord manipulation or contusion; paralysis or pain from nerve root damage, and bleeding.  The Veteran signed the consent form and had the surgery on June 1, 2007.  

The Veteran developed complications from a large hematoma behind the surgical area, which was evacuated during a second emergent surgery, on June 2, 2007.  There was also an attempt to decompress a calcified ligament that was found.  However, following the second surgery the Veteran continued to have neurological symptoms including bowel and bladder incontinence.  A MRI revealed continued evidence of calcified posterior longitudinal ligament compressing the spinal cord anteriorly at C5-6 and new evidence of spinal cord signal changes.  The Veteran underwent a third surgery, decompressive cervical laminectomy from C3-C6, on June 7, 2007.  The Board notes that these VA treatment records include the signed consent forms for the second and third surgical procedures, and again detailed known risks for each procedure.

At hospital discharge on June 11, 2007, the Veteran had residual symptoms of left arm spasticity that had almost completely resolved and his right arm strength had almost returned to normal.  Strength in the left arm and leg was normal and while the right lower extremity weakness and numbness was improving.  His incisions were clean and dry there was a small hematoma under the anterior neck incision, which was slowly retracting and bladder and bowel functions were returning to normal.  The Veteran was discharged to a private rehabilitation facility for further strength and gait rehabilitation. 

A VA discharge summary shows the Veteran was admitted in November 2007, for a colonoscopy.  Neurological examination revealed 3/5 motor power in the left upper and lower extremities and 4/5 strength in the right upper and lower extremities.  

While a VA examiner provided an opinion in May 2009, that there was no overt evidence of gross carelessness, negligence or error in care provided to the Veteran, she could not determine whether there was specific fault on the part of VA in performing surgical treatment or hospital care without resorting to speculation.  Unfortunately the examiner did not clearly explain the basis for her inability to provide the requested opinion.  Jones v. Shinseki, 23 Vet App 382, 389-390 (2010).

Pursuant to the Board's 2014 remand order, the Veteran underwent a VA examination in April 2015.  The examiner determined that it is at least as likely as not that the Veteran's residual myelopathy involving the upper and lower extremities is due to the cervical spine surgeries conducted in June 2007.  She explained that prior to the initial surgery on June 1, the Veteran reported some numbness and tingling in his left 4th and 5th fingers.  Postoperatively, he reported that he had numbness to the whole left side of his body, but there was no right numbness.  The following day, he reported increased numbness that included both lower extremities and his genital region.  Radiological findings showed a hematoma at the site of the surgery and emergency surgery was performed.  Although in the following days Veteran showed some improvement, he still had complaints of lower extremity numbness and tingling that were not present prior to surgery as well as bowel and bladder issues. 

The examiner also found that it was less as likely as not that the failure of the VA to offer to transfer the Veteran to an SCI/D Center within 72 hours of his initial surgeries on June 1, and June 2, 2007, that resulted in neurological disability, for acute medical and/or surgical conditions and non-self-limiting conditions resulted in additional disability to the Veteran.  She explained that initially, after the first surgery, there was no obvious indication of significant complications.  The symptoms he reported afterwards were considered "normal" post operatively and were expected to resolve with time.  When they appeared to worsen the next day, emergency surgery was done and transfer at that time would not have been in the veteran's best interest.  After the second surgery, he remained stable and there were no "red flags" indicating the need for him to be sent to a Spinal Cord Injury Center.  As preparations for discharge were being made, the Veteran's wife, on June 6, requested he be sent to Cornerstone Hospital in Monroe for further treatment.

Finally, the examiner determined that it was less as likely as not that any incurrence/increase in the Veteran's disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part (i.e., failure to exercise the degree of care that would be expected of a reasonable healthcare provider) in furnishing the Veteran's medical care during the time period surrounding the cervical spine procedures.  She explained that documentation shows all necessary testing and monitoring was performed prior to and after the surgery and the procedures performed with appropriate skill.  The neurosurgeon that performed the surgery has 48 years of experience, is affiliated with 10 Shreveport area hospitals and is a member the American Association of Neurological Surgeons, the American Board of Neurological Surgery and the Congress of Neurological Surgeons.  

Review of nursing, social work, therapy and attending notes show no evidence of overt carelessness, negligence, lack of proper skill, error in judgement or similar instances of fault on VA's part.  Additionally, all surgeries come with associated risks.  There is no way to reasonably predict what the precise outcome of any procedure will be.  The several informed consents signed by the Veteran for each surgery, show the known risks of the procedures were outlined.  These risks included "Neurologic injury (paralysis) due to spinal cord manipulation or contusion," "Paralysis or pain from nerve root damage," and "Bleeding."  The consents also had the following clause "Someone has explained how this treatment/procedure could help me and things that could go wrong." 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151.  There appears to be no dispute as to the actual incurrence of additional disability, residual myelopathy of the upper and lower extremities, as a result of the June 2007 cervical spine surgery.  However, the proximate cause of the additional disability was not due to negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA, and the additional disability arising from the surgery was reasonably foreseeable.  There also appears to be no dispute that the neurological complications are a risk factor for cervical decompression and fusions, and thus a reasonably foreseeable event.  In addition, the signed informed consent is clearly documented in the record.  

The Board finds the detailed discussion of the April 2015 VA examiner to be highly persuasive as to each point necessary for resolution of this appeal.  It is clear from her discussion, and from the signed consent forms, that neurologic injury is a recognized complication of the type of surgery (cervical decompression and fusion) performed in this case, and that the incurrence of such complication does not demonstrate or imply negligence, lack of proper skill, error in judgement or other instance of fault on the part of the medical professionals involved.  

The Board finds that such opinion clearly reflects consideration of the Veteran's medical records and provides a complete rationale supported by the evidence of record.  Furthermore, the opinion offers clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords great probative weight to the 2015 VA opinion. 

The Board has also considered the Veteran's lay statements asserting the improper care on the part of VA, to include failure to offer to transfer the Veteran to an SCI/D Center within 72 hours of his initial surgery.  However, the Board finds that, as a lay person, the Veteran is not competent to make a determination as to whether the proper standard of care was provided by VA medical personnel.  In this regard, such an inquiry is medically complex in nature and there is no indication that the Veteran has the requisite training or knowledge to offer such an opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Specifically, rendering an opinion as to whether the Veteran's residual myelopathy is the result of VA treatment, or lack thereof, or was the result of an event not reasonably foreseeable requires an understanding of a complex medical process and/or understanding of the common practices and treatment standards in the medical community, as well as an ability to apply it in a specific case.  Therefore, as the Veteran is not competent to render an opinion as to whether the VA failed to properly treat him, the Board accords such statements no probative weight. 

In sum, and while the Board is sympathetic to the circumstances which resulted from the Veteran's residual myelopathy of the upper and lower extremities, the Board finds that the preponderance of the evidence is against the claim for compensation under 38 U.S.C.A. § 1151.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (b)(West 2014).

ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for neurological disabilities of the upper and lower extremities resulting from anterior fusion at C5 6 performed by VA is denied.



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


